DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
An amendment to the claims filed on 12 November 2020 is acknowledged. Claims 13-16, 31, 33, 34, 36, 37 and 39-42 are newly cancelled; claims 32, 43, and 54 are amended; and claims 55-59 are newly added. Claims 32, 35, 38, and 43-59 are pending and are presented for examination on the merits.
In response to the amendment filed on 12 November 2020, the objections to the claims are withdrawn; the rejections under 35 USC 112(a) regarding scope of enablement are withdrawn; rejections under 35 USC 112(a) regarding written description are added; the rejections under 35 USC 112(b) are changed; and the rejections over the prior art are changed.

Claim Interpretation
The claims recite the terms "lower alkyl" and "lower alkoxy" (claims 45, 46, 48, and 51-53). The specification provides the following special definition ([0042] of published application): 
A "lower alkyl" group is a saturated branched or unbranched hydrocarbon having from 1 to 6 carbon atoms.

Accordingly, the claimed term "lower alkyl" is interpreted according to the special definition provided in the specification.
The specification does not specifically define "lower alkoxy," although "methoxy" is provided as an example ([0080] of published application). One of ordinary skill in the art would interpret the special definition of "lower alkyl" to apply to the alkyl moiety of the disclosed lower alkoxy group. 
Accordingly, the claimed term "lower alkoxy" is interpreted as an alkoxy group having an alkyl moiety that is a saturated branched or unbranched hydrocarbon having from 1 to 6 carbon atoms.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 32, 35, 38, and 43-59 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 32 has been amended to recite the following limitations:
A method for detecting for the presence of H2S or HS- in a system, comprising 
contacting a sample from the system with a compound, or a protonate or salt thereof, having a structure that includes at least one moiety configured for reversible, non-covalent binding of H2S or HS-, 
thereby detecting the presence of H2S or HS- in the system, …

The original disclosure does not provide support for a compound having a structure that includes at least one moiety configured for reversible, non-covalent binding of H2S. 
Instead, original claim 11 recites "a structure that includes at least one moiety configured for reversible, non-covalent binding of the anionic sulfide species." The currently claimed "H2S" is not an example of an anionic sulfide species.
The specification explicitly teaches away from a moiety that binds to H2S for the embodiment of Compounds 1-3 (page 24, lines 17-18): 
Highlighting the preference of 1-3 for HS- rather than H2S, addition of H2S gas to any of the receptors failed to change the UV-Vis or NMR spectra of the hosts.

Compounds 1-3 (Fig. 1C) are examples of the claimed formula II.
The closest written description support in the original disclosure for the highlighted amendment is the following general teaching: "The host compounds may exhibit selectivity in binding of HS- or H2S" (page 16, lines 7-8). This general teaching is not linked to compounds of the claimed formula II, nor does it describe a reversible binding. Given that the specification explicitly teaches away from binding to H2S for the embodiment of Compounds 1-3, which fall 2S" is new matter.
It is noted that the limitation "A method for detecting for the presence of H2S … in a system… thereby detecting the presence of H2S …in the system" has explicit textual support in the original disclosure and is not a basis for this rejection. Given that HS- and H2S can exist in equilibrium with each other in an aqueous system, a compound that binds HS- can be used for detecting the presence of H2S in the aqueous system.
This rejection can be overcome by either (i) deleting "H2S or" from the description of the binding or (ii) deleting the entire limitation "having a structure that includes at least one moiety configured for reversible, non-covalent binding of H2S or HS-" from claim 32. Regarding suggestion (ii), formula II is interpreted as inherently requiring at least one moiety configured for reversible, non-covalent binding of HS-. If suggestion (ii) is made to claim 32, then claim 57 is suggested to be amended to further limit Y rather than to further limit the at least one moiety.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 53, 58, and 59 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 53 recites the limitation "The method of claim 42." There is insufficient antecedent basis for this limitation because claim 42 has been cancelled. Claim 43 is henceforth treated as depending from claim 32.
Claims 58 and 59 recite the limitation "the method selectively detects HS- over Cl-." It is unclear how a method or process itself can detect something, as opposed to a method being for/of detecting something. The intended interpretation of this limitation is unclear. Should this limitation be interpreted as further limiting the intended use recited in the preamble of claim 32 ("A method for detecting for the presence of H2S or HS- in a system")? Or should this limitation 2S or HS- in the system"?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32, 43, and 45-57 are rejected under 35 U.S.C. 103 as being unpatentable over Tresca 2015 ("Substituent Effects in CH Hydrogen Bond Interactions: Linear Free Energy Relationships and Influence of Anions," J. Am. Chem. Soc. November 5, 2015; previously relied upon).
Tresca 2015 appears to be co-authored by two of the instant co-inventors, as well as five-non-inventors. Tresca 2015 was published before, but within a year of, the filing date of US 62/345619.

Regarding claims 32, 43, and 45-57, Tresca discloses a method comprising contacting a sample from a system (abstract) with Compound 1a, 1c, or 1d (Scheme 1), which are the same as compounds 1, 4, and 5 of the instant disclosure.
Regarding the limitations that the compound has a structure that includes at least one moiety configured for reversible, non-covalent binding via C-H∙∙∙S hydrogen bonding of HS-, this is presumed to be inherent to Compound 1a, 1c, and 1d because they has the same structure as the disclosed and claimed compounds. If the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).


    PNG
    media_image1.png
    372
    349
    media_image1.png
    Greyscale



Regarding the limitation "a method for detecting for the presence of H2S or HS- in a system," it is noted that a preamble is generally not accorded patentable weight where it merely recites the purpose of a process, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). 
Tresca 2015 does not explicitly teach that the contacting step results in detecting the presence of H2S or HS- in the system.
However, Tresca 2015 teaches binding soft anions (page 14966, last para.). The anion HS- is a soft anion.
The Supreme Court decided that "choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person of ordinary skill in the art." See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).  For the benefit of the soft anion HS-, it would have been obvious to one of ordinary skill in the art at the time of filing that the soft anion suggested by Tresca 2015 is HS-.

Response to Arguments
Applicant's arguments filed on 12 November 2020 have been considered and are moot in view of the new grounds of rejection.
The rejections under 35 U.S.C. 102(a)(1) for anticipation by Palacios 2007 ("Supramolecular Chemistry Approach to the Design of a High-Resolution Sensor Array for Multianion Detection in Water," J. Am. Chem. Soc. 2007; including Supporting Information) and the rejections under 35 U.S.C. 103 based on Palacios 2007 and Palacios 2007 in view of Palacios 2005 ("A new generation of optical sensor materials," The Spectrum, 2005) have been withdrawn because the cited prior art does not disclose a compound having a structure represented by Formula II.
The rejections under 35 U.S.C. 102(a)(1) for anticipation by Carroll ("Anion-dependent fluorescence in bis(anilinoethynyl)pyridine derivatives: switchable ON–OFF and OFF–ON responses," Chem. Commun. 2011; IDS), Tresca 2013 (Aryl C–H⋯Cl− hydrogen bonding in a fluorescent anion sensor," Chem. Commun., 2013), and Tresca 2015 ("Substituent Effects in CH Hydrogen Bond Interactions: Linear Free Energy Relationships and Influence of Anions," J. Am. Chem. Soc. November 5, 2015) have been withdrawn because the cited prior art does not disclose a step of "contacting a sample from a system with a compound, or a pronate or salt thereof, …thereby detecting the presence of H2S or HS- in the system."

A person of ordinary skill in the art would not have had a reasonable expectation of successfully detecting H2S or an anionic sulfide species based on Carroll’s disclosure of detecting chloride ions. Successfully detecting ions in an aqueous systems is unpredictable, particularly given the property differences between HS- and Cl-.

In response, the disclosure of Carroll, which teaches binding of anions such as Cl-, does not teach or suggest binding of H2S, which is not an anion. Regarding the potential obviousness of the "simple biological ions" of Carroll being selected from HS-, Applicant's argument regarding the differences between Cl-, as disclosed by Carroll, and the claimed HS- with respect to at least hardness/softness is persuasive.
Applicant further provides a quote from Hartle et al. ("A Synthetic Supramolecular Receptor for the Hydrosulfide Anion," Angew. Chem. Int. Ed.), a version of which was published online (11 August 2016) after the filing date of US 62/345619. Hartle et al. appears to be co-authored by three of the instant co-inventors. This document has been considered, including the following passage (pages 11480-11481):
Aligned with these requirements, sulfide has a similar ionic radius to Cl− (S2−=1.84 Å, Cl−=1.81 Å), and biological examples reveal that HS− can play similar roles as Cl−.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/Christopher Adam Hixson/Primary Examiner, Art Unit 1797